Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153558                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  NEIL SWEAT,                                                                                                         Justices
           Plaintiff-Appellee,
  v                                                                 SC: 153558
                                                                    COA: 324846
                                                                    Wayne CC: 12-005744-CD
  DETROIT HOUSING COMMISSION,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 2, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 2, 2016
           s1026
                                                                               Clerk